     Case 3:18-cr-00057-CAR-CHW Document 130 Filed 10/03/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION


United States                                *
                                             *      Case Number: 3:18-CR-00057-CAR
                                             *
       v.                                    *      Charges: Drug-Related
                                             *
                                             *
CHANDLER MOORE,                              *
        DEFENDANT                            *



        JOINT MOTION TO CONTINUE TRIAL BY DEFENDANT AND
                          GOVERNMENT


       COMES NOW Defendant, by and through his attorney of record, M. Eric Eberhardt,

and files this Joint Motion for Continuance. In support of said Motion, Defendant shows the

following:

                                            1.

       The above-stated case is set for a pre-trial hearing on October 9, 2019 in Athens,

Georgia and trial on October 15, 2019 in Athens, Georgia.

                                            2.

       On February 14, 2019, a federal superseding indictment was returned and filed in the

above-referenced case that added defendant Chandler Moore (“Defendant”) to this case

which was previously pending against other defendants. The indictment charges Defendant

as an additional party to Conspiracy to Commit Felony Drug-related offenses.     Counsel for

Defendant was appointed on March 19, 2019 to represent Defendant.

                                            3.

       Counsel for Defendant states that from the outset of his representation Defendant

has experienced health-related issues that have made it difficult for Defendant and Counsel

to meet with one another and for Defendant to engage in the process of making decisions


                                           -1-          Eberhardt & Hale, LLP
                                                        1160 S. Milledge Ave, Ste 120
                                                        Athens, Georgia 30605
                                                        (706) 549-1965
                                                        (706) 549-5185 fax
                                                        mee@ehlawfirm.com
     Case 3:18-cr-00057-CAR-CHW Document 130 Filed 10/03/19 Page 2 of 4



regarding his case.    Counsel for Defendant has spoken with the Government about plea

options and believes that a plea resolution is a high probability in Defendant’s case but does

not know feel that Defendant is in a state either to address his case or make knowing and

voluntary decisions regarding his case at this time. Counsel certainly does not believe that

Defendant is in a state to effectively assist in the defense of the case were it to go to trial.

                                                4.

       As support for these positions, Counsel for Defendant, in his place as an officer of

this Court, states that within the past 24 hours he received correspondence (which has been

shared with the Government) from a physician who practices in East Tennessee indicating

(1) Defendant is a patient of the doctor, (2) Defendant was seen this week and exhibits

signs of laboring under an infectious disease for which more diagnostics and testing is

required and recommended, and (3) based on his present health status, Defendant should

not travel until more is known and therapy can be established for his compilation of

symptoms. To Counsel’s knowledge, Defendant does reside in East Tennessee; and it will

be necessary for him to travel from there to Athens, Georgia to both meet with Counsel and

attend any court proceeding related to this case.

                                                5.

       Defendant submits that it is in the interest of justice to continue the case

in light of Defendant’s health issues as well as the prospect the case may be resolved

without a trial once (and if) the issues resolve to a point Defendant may effectively engage

in his case and that these considerations outweigh the interests of Defendant and the public

in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7).

                                                6.

       Additionally, Counsel for the Government has authorized counsel for Defendant to

state that Defendant and the Government are in agreement on this Motion for Continuance,




                                               -2-          Eberhardt & Hale, LLP
                                                            1160 S. Milledge Ave, Ste 120
                                                            Athens, Georgia 30605
                                                            (706) 549-1965
                                                            (706) 549-5185 fax
                                                            mee@ehlawfirm.com
     Case 3:18-cr-00057-CAR-CHW Document 130 Filed 10/03/19 Page 3 of 4



that she has no objection to the case being continued to the January 2020 term, and that

this Motion may be filed as a joint motion by Defendant and the Government.



       WHEREFORE, the parties move that the trial of this case be continued from the

October 2019 Athens Division term to a subsequent term, with the additional request that it

be no earlier than the January 2020 Athens Division trial term.



RESPECTFULLY submitted this 3rd day of October, 2019.



                                                  s/M. Eric Eberhardt___________
                                                  EBERHARDT & HALE, LLP
                                                  M. Eric Eberhardt
                                                  Attorney for Defendant
                                                  Georgia Bar No. 238201




                                            -3-          Eberhardt & Hale, LLP
                                                         1160 S. Milledge Ave, Ste 120
                                                         Athens, Georgia 30605
                                                         (706) 549-1965
                                                         (706) 549-5185 fax
                                                         mee@ehlawfirm.com
     Case 3:18-cr-00057-CAR-CHW Document 130 Filed 10/03/19 Page 4 of 4



                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF GEORGIA
                                    ATHENS DIVISION


United States                                    *
                                                 *      Case Number: 3:18-CR-00057-CAR
                                                 *
       v.                                        *      Charges: Drug-Related
                                                 *
                                                 *
CHANDLER MOORE,                                  *
        DEFENDANT                                *



                                 CERTIFICATE OF SERVICE

I, M. Eric Eberhardt, Attorney for Daniel McCullough, do hereby certify that I have this day

served the foregoing DEFENDANT’S MOTION TO CONTINUE TRIAL upon the following

individuals by electronic filing through the Court’s CM/ECF System which will automatically

send email notifications of such filing to the following:

                                    Tamara Jarrett, AUSA
                                United States Attorney’s Office
                                     Post Office Box 1702
                                    Macon, Georgia 31202


       This 3rd day of October, 2019.


                                                     s/M. Eric Eberhardt___________
                                                     EBERHARDT & HALE, LLP
                                                     M. Eric Eberhardt
                                                     Attorney for Defendant
                                                     Georgia Bar No. 238201
